Exhibit 10.1

Execution Version

SUPPLEMENTAL INDENTURE NO. 1, dated as of April 23, 2013 (this “Supplemental
Indenture”), between Locust Street Funding LLC, a Delaware limited liability
company (the “Issuer”), and Citibank, N.A., a national banking association,
organized and existing under the laws of United States of America, as trustee
(the “Trustee”), to the Amended and Restated Indenture, dated as of
September 26, 2012, between the Issuer and the Trustee (as amended, supplemented
and modified from time to time, the “Indenture”).

WHEREAS, pursuant to Article VIII of the Indenture and subject to certain
conditions stated therein, the Issuer and the Trustee may enter into a
supplemental indenture in order to amend the Indenture;

WHEREAS, the Issuer desires to enter into this Supplemental Indenture to effect
certain amendments, as set forth herein;

WHEREAS, with the consent of not less than a Majority of the Controlling Class
and satisfaction of the S&P Rating Condition, the Issuer and the Trustee at any
time and from time to time may enter into one or more supplemental indentures
for the purpose of amending, modifying or waiving any provision of the
Indenture;

WHEREAS, all the other requirements set forth in Article VIII of the Indenture
with respect to the execution of this Supplemental Indenture have been satisfied
or waived; and

WHEREAS, the Issuer desires to amend the Indenture in accordance with the terms
and conditions set forth below.

NOW THEREFORE, in consideration of the foregoing premises, the parties mutually
agree as follows for the benefit of each other and for the benefit of the
Noteholders:

PART I

Definitions

PART 1.1 Defined Terms. Terms for which meanings are provided in the Indenture
are, unless otherwise defined herein or the context otherwise requires, used in
this Supplemental Indenture with such meanings.

PART II

Amendments to Indenture

PART 2.1 Amendments to Section 1.1.

 

  (a) The definition of “Aggregate Excess Funded Spread” contained in
Section 1.1 of the Indenture is hereby amended by replacing the number
“$1,320,000,000” at the end of such definition with the number “$1,791,500,000”.

 

  (b) The definition of “Asset Transfer Agreement” contained in Section 1.1 of
the Indenture is hereby deleted and replaced with the following:

““Asset Transfer Agreement”: The Amended and Restated Asset Transfer Agreement
dated as of the Second Amendment Date, between FS Investment Corporation and the
Issuer, as amended from time to time.”



--------------------------------------------------------------------------------

  (c) The definition of “Class A Interest Coverage Test” contained in
Section 1.1 of the Indenture is hereby deleted and replaced with the following:

“Class A Interest Coverage Test”: A test satisfied (i) as of any Determination
Date immediately prior to the January 2014 Payment Date if the Class A Interest
Coverage Ratio is equal to or greater than 100%; and (ii) as of any subsequent
Measurement Date if the Class A Interest Coverage Ratio is equal to or greater
than 150%.”

 

  (d) The definition of “Class A Maximum Principal Amount” contained in
Section 1.1 of the Indenture is hereby amended by replacing the number
“$840,000,000” at the end of such definition with the number “$1,140,000,000”.

 

  (e) The definition of “Concentration Limitations” contained in Section 1.1 of
the Indenture is hereby amended by replacing the number “0.0%” in clause
(vii) pertaining to the Concentration Limitation of DIP Loans with the number
“£5.0%”.

 

  (f) The definition of “Current Pay Obligation” contained in Section 1.1 of the
Indenture is hereby deleted and replaced with the following:

““Current Pay Obligation”: Any Collateral Obligation (other than a DIP Loan)
that (a) would otherwise be a Defaulted Obligation but for the exclusion of
Current Pay Obligations from clauses (ii), (iii), (iv) and (v) of the definition
of Defaulted Obligation; (b) (i) if the issuer of such Collateral Obligation is
subject to a bankruptcy proceeding, a bankruptcy court has directed the issuer
to make adequate protection payments to the holders of such Collateral
Obligation and no such adequate protection payments that are due and payable are
unpaid and (ii) otherwise, no payments, including interest payments or scheduled
principal payments, are due and payable that are unpaid; and (c) satisfies the
S&P Additional Current Pay Criteria; provided, however, that to the extent the
Aggregate Principal Amount of all Collateral Obligations that would otherwise be
Current Pay Obligations exceeds 5.0% in Aggregate Principal Amount of the
Collateral Portfolio, such excess over 5.0% will constitute Defaulted
Obligations; provided, further, that in determining which of the Collateral
Obligations will be included in such excess, the Collateral Obligations with the
lowest Market Value (expressed as a percentage of par) will be deemed to
constitute such excess (to the extent of such excess).”

 

  (g) The definition of “Defaulted Obligation” contained in Section 1.1 of the
Indenture is hereby amended by:

(i) deleting the listed items in clause (v), (vi) and (vii) of the first
paragraph thereof and replacing such items with the following:

“(v) such Collateral Obligation is a Participation and the related Selling
Institution fails to make payments to the Issuer in accordance with the terms of
such Participation beyond the Cure Period; or

 

2



--------------------------------------------------------------------------------

(vi) such Collateral Obligation is a Deferring Obligation.”; and

(ii) adding the following sentence at the end of such definition:

“Notwithstanding anything herein to the contrary, a Collateral Obligation shall
not constitute a Defaulted Obligation (a) pursuant to any of clauses (ii),
(iii), (iv) and (v) if such Collateral Obligation is a Current Pay Obligation or
(b) pursuant to any of clauses (ii), (iii) and (iv) if such Collateral
Obligation (or, in the case of a Participation, the underlying Senior Secured
Loan, Second Lien Loan, Senior Unsecured Loan or Subordinated Loan) is a DIP
Loan (other than a DIP Loan that is rated “CC” (or lower) or “SD” by S&P or “D”
or “LD” by Moody’s).”

 

  (h) The definition of “Discount Obligation” contained in Section 1.1 of the
Indenture is hereby amended by adding the following language at the end thereof:

“; provided, that such Collateral Obligation will cease to be a Discount
Obligation at such time as the Market Value (expressed as a percentage of par)
of such Collateral Obligation on each day during any period of 30 consecutive
days since the acquisition by the Issuer of such Collateral Obligation equals or
exceeds 90%.”

 

  (i) The following definitions are hereby inserted immediately after the
definition of “Discount Obligation”:

““Distressed Exchange”: In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Collateral Manager, pursuant to which the issuer or obligor of
such Collateral Obligation has issued to the holders of such Collateral
Obligation a new security or package of securities or obligations that, in the
sole judgment of the Collateral Manager, amounts to a diminished financial
obligation or has the purpose of helping the issuer of such Collateral
Obligation avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring satisfy the definition of
“Collateral Obligation”.

“Distressed Exchange Offer”: With respect to any Collateral Obligation, the
occurrence of an offer to pursue a Distressed Exchange has been contractually
authorized but the Distressed Exchange has not yet occurred.”

 

  (j) The definition of “Non-Call Period” contained in Section 1.1 of the
Indenture is hereby amended by replacing the words “October 2014” at the end of
such definition with the words “April 2015”.

 

  (k) The definition of “Reinvestment Period” contained in Section 1.1 of the
Indenture is hereby amended by replacing the words “October 2016” in clause
(i) of such definition with the words “April 2017”.

 

3



--------------------------------------------------------------------------------

  (l) The definition of “Reinvestment Target Par Balance” contained in
Section 1.1 of the Indenture is hereby amended by replacing the number
“$1,320,000,000” in clause (i) of such definition with the number
“$1,791,500,000”.

 

  (m) The following definition is hereby inserted immediately after the
definition of “S&P”:

““S&P Additional Current Pay Criteria”: Criteria satisfied with respect to any
Collateral Obligation (other than a DIP Loan) if either (i)(A) the issuer of
such Collateral Obligation has made a Distressed Exchange Offer with respect to
such Collateral Obligation or such Collateral Obligation ranks equal to or
higher in priority than another obligation of such issuer that is subject to a
distressed exchange offer by such issuer, (B) in the case of a Distressed
Exchange Offer that is a repurchase of debt for cash, the repurchased debt will
be extinguished and (C) the Issuer does not hold any obligation of the issuer
making the Distressed Exchange Offer that ranks lower in priority than the
obligation subject to the Distressed Exchange Offer, or (ii) such Collateral
Debt Obligation has a Market Value of at least 80% of its par value.”

 

  (n) The definition of “S&P Rating” contained in Section 1.1 of the Indenture
is hereby deleted and replaced with the following:

““S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

(i) (a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer,
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition; provided, that private
ratings may be used for this definition if the related Obligor has consented to
the disclosure thereof and a copy of such consent has been provided to S&P) or
(b) if there is no issuer credit rating of the issuer by S&P but (1) there is a
senior secured rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Obligation shall be one sub-category below such
rating; (2) if clause (1) above does not apply, but there is a senior unsecured
rating on any obligation or security of the issuer, the S&P Rating of such
Collateral Obligation shall equal such rating; and (3) if neither clause (1) nor
clause (2) above applies, but there is a subordinated rating on any obligation
or security of the issuer, then the S&P Rating of such Collateral Obligation
shall be one sub-category above such rating if such rating is higher than “BB+”,
and shall be two sub-categories above such rating if such rating is “BB+” or
lower;

(ii) with respect to any Collateral Obligation that is a DIP Loan, the S&P
Rating thereof shall be the credit rating assigned to such issue by S&P;

 

4



--------------------------------------------------------------------------------

(iii) if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(d) below:

(a) if the Collateral Obligation is not a DIP Loan and has a published rating by
Moody’s, then the S&P Rating will be determined in accordance with such
published Moody’s rating except that the S&P Rating of such Collateral
Obligation will be (1) one sub-category below the S&P equivalent of the Moody’s
rating if such published Moody’s rating is “Baa3” or higher and (2) two
sub-categories below the S&P equivalent of the Moody’s rating if such published
Moody’s rating is “Ba1” or lower;

(b) other than with respect to a DIP Loan, the S&P Rating may be based on a
credit estimate provided by S&P, and in connection therewith, the Issuer, the
Collateral Manager on behalf of the Issuer or the issuer of such Collateral
Obligation shall, prior to or within 30 days after the acquisition of such
Collateral Obligation, apply (and concurrently submit all available Information
in respect of such application) to S&P for a credit estimate which shall be its
S&P Rating; provided that, if such Information is submitted within such 30-day
period, then, pending receipt from S&P of such estimate, such Collateral
Obligation shall have an S&P Rating as determined by the Collateral Manager in
its sole discretion if the Collateral Manager certifies to the Trustee and the
Collateral Administrator that it believes that such S&P Rating determined by the
Collateral Manager is commercially reasonable and will be at least equal to such
rating; provided, further, that if such Information is not submitted within such
30-day period, then, pending receipt from S&P of such estimate, the Collateral
Obligation shall have (1) the S&P Rating as determined by the Collateral Manager
for a period of up to 90 days after the acquisition of such Collateral
Obligation and (2) an S&P Rating of “CCC-” following such 90-day period; unless,
during such 90-day period, the Collateral Manager has requested the extension of
such period and S&P, in its sole discretion, has granted such request; provided,
further, that if such 90-day period (or other extended period) elapses pending
S&P’s decision with respect to such application, the S&P Rating of such
Collateral Obligation shall be “CCC-”; provided, further, that if the Collateral
Obligation has had a public rating by S&P that S&P has withdrawn or suspended
within six months prior to the date of such application for a credit estimate in
respect of such Collateral Obligation, the S&P Rating in respect thereof shall
be “CCC-” pending receipt from S&P of such estimate, and S&P may elect not to
provide such estimate until a period of six months have elapsed after the
withdrawal or suspension of the public rating; provided, further, that such
credit estimate shall expire 12 months after the acquisition of such Collateral
Obligation, following which such Collateral Obligation shall have an S&P Rating
of “CCC-” unless, during such 12-month period, the Issuer applies for renewal
thereof in accordance with the terms of Section 7.25(b), in which case such
credit estimate shall continue to be the S&P Rating of such Collateral
Obligation until S&P has confirmed or revised such credit estimate, upon which
such confirmed or revised credit estimate shall be the S&P Rating of such
Collateral Obligation; provided, further, that such confirmed or revised credit
estimate shall expire on the next succeeding 12-month anniversary of the date of
the acquisition of such Collateral Obligation and (when renewed annually in
accordance with Section 7.25(b)) on each 12-month anniversary thereafter;

 

5



--------------------------------------------------------------------------------

(c) with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC”; provided that (i) neither
the issuer of such Collateral Obligation nor any of its Affiliates are subject
to any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt securities and other obligations of the
issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current; or

(d) if such Collateral Obligation is not rated by Moody’s but a security with a
pari passu ranking (a “parallel security”) has a published rating (and not a
credit estimate) by Moody’s then the S&P Rating of such pari passu ranking
parallel security will be determined in accordance with the methodology set
forth in subclause (a) above, as applicable, and such rating will be used for
such Collateral Obligation; or

(iv) with respect to a DIP Loan that has no issue rating by S&P, the S&P Rating
of such DIP Loan will be, at the election of the Issuer (at the direction of the
Collateral Manager), “CCC-” or the S&P Rating determined pursuant to clause
(iii)(b) above (determined without regard to the phrase “other than with respect
to a DIP Loan” at the beginning thereof);

provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.”

 

  (o) The definition of “Second Effective Date” contained in Section 1.1 of the
Indenture is hereby amended by (a) replacing the words “April 15, 2013” in the
first line of such definition with the words “October 15, 2013”, and
(b) replacing the number “$1,320,000,000” immediately before the proviso in such
definition with the number “$1,791,500,000”.

 

  (p) The definition of “Stated Maturity” contained in Section 1.1 of the
Indenture is hereby amended by replacing the words “October 2023” at the end of
such definition with the words “April 2024”.

 

  (q) The following definition is hereby inserted immediately after the
definition of “Tax Event”:

““Third Amendment Date” means April 23, 2013.”

 

  (r) The definition of “Weighted Average Life Test” contained in Section 1.1 of
the Indenture is hereby amended by replacing the words “October 15, 2020” at the
end of such definition with the words “April 15, 2021”.

 

6



--------------------------------------------------------------------------------

PART 2.2 Amendment to Section 1.2. Section 1.2 of the Indenture is hereby
amended by adding the following clause (e) at the end thereof:

“(e) For purposes of calculating the Collateral Quality Tests, DIP Loans will be
treated as having an S&P Recovery Rate equal to the S&P Recovery Rate for Senior
Secured Loans.”

PART 2.3 Amendment to Section 2.3. Section 2.3 of the Indenture is hereby
amended by (i) replacing the number “$840,000,000” in the first and second
paragraphs with the number “$1,140,000,000”, and (ii) replacing the words
“October 15, 2023” in the second paragraph with the words “April 15, 2024”.

PART 2.4 Amendment to Section 2.13. Section 2.13 of the Indenture is hereby
deleted and replaced with the following:

“Section 2.13 Increases on the Class A Notes.

(a) The Class A Notes will be issued on the Closing Date in initial aggregate
principal amounts equal to the Class A Initial Principal Amount and may be
increased from time to time up to the Class A Maximum Principal Amount subject
to the terms and conditions herein. The Registrar will make a record of any such
increase in principal amount of the Class A Notes in the Register.

(b) After the Closing Date and up to and including the Payment Date occurring in
October 2013, the aggregate outstanding principal amount of the Class A Notes
may be increased up to the Class A Maximum Principal Amount (each such increase
referred to as an “Increase”), in connection with the acquisition of Collateral
Obligations permitted to be acquired hereunder or to be retained by the Issuer
in anticipation of such acquisition; provided that an Issuer Order from the
Collateral Manager substantially in the form of Exhibit G (an “Increase
Request”) is delivered by, or on behalf of, the Issuer and received by the
Trustee. Notwithstanding the foregoing, the Issuer (or the Collateral Manager on
its behalf) shall not submit an Increase Request, and no such requested Increase
may occur, if the Increase requested thereby will cause the quotient of the
Aggregate Outstanding Amount of the Class A Notes divided by Class A Par Value
Numerator to exceed 63.6338%.

(c) The aggregate outstanding principal amount of the Class A Notes may be
increased on any Business Day pursuant to subsection (b) above, only upon
satisfaction of each of the following conditions with respect to each proposed
Increase:

(i) The aggregate outstanding principal amount of the Rule 144A Global Class A
Notes may be increased no more than six times during the period from and
excluding the Closing Date to and excluding the First Amendment Date. The
aggregate outstanding principal amount of the Rule 144A Global Class A Notes
shall be increased in any number of times on or after the First Amendment Date;
provided, that the aggregate principal amount of all Increases during the period
from the First Amendment Date through the Payment Date occurring in April 2012
shall not, in the aggregate, be less than $70,000,000.

(ii) The aggregate principal amount of any Increase on or prior to the Second
Effective Date shall be in a minimum amount of $40,000,000 (and in integral
multiple of $50,000 in excess thereof), unless the remaining aggregate principal
amount of the Class A Notes available for an Increase is less than such minimum
amount, then in the entire available amount of the Class A Notes.

 

7



--------------------------------------------------------------------------------

(iii) No Event of Default has occurred and is continuing.

(iv) After giving effect to such Increase, the principal amount of each Class A
Note shall not exceed the Class A Maximum Principal Amount.

(v) The Trustee shall have received an Increase Request substantially in the
form of Exhibit G (i) specifying the aggregate principal amount of the Increase
to be applied to each Class A Note and the effective date of such Increase and
(ii) certifying that all conditions precedent to such Increase on such Business
Day have been satisfied.

(vi) The prior written consent of the Majority of the Controlling Class with
respect to such Increase has been provided to the Issuer.

(vii) Notwithstanding anything herein to the contrary, if on the Payment Date
occurring in October 2013 the aggregate outstanding principal amount of the
Class A Notes is less than the Class A Maximum Principal Amount of the Class A
Notes, the Issuer (or the Collateral Manager on behalf of the Issuer) shall
request from the respective Holders of the Class A Notes an Increase in an
amount equal to such remaining principal amount of the Class A Notes and
thereafter, no further Increases shall be made hereunder.

(d) Upon receipt of the cash proceeds of such Increase by or on behalf of the
Issuer, the Trustee shall deposit such proceeds in the Principal Collection
Account and shall instruct the Registrar to make appropriate notations on the
Register or on its books and records of the amount of such adjustment to the
outstanding principal amounts of each of the Class A Notes as specified in the
Increase Request delivered to the Trustee in connection with an Increase, and
the Issuer hereby authorizes the Trustee to make such notations on the Register
and on its books and records as aforesaid. Further, in accordance with DTC’s
procedures, the Trustee, as Registrar, will credit or cause to be credited to
the account of the relevant Holder a principal amount of such Class A Note equal
to such Increase.

(e) Notwithstanding the foregoing, or any other provision of this Indenture
(including without limitation Article XI), the Issuer, at the option of the
Equity Owner, shall have the right to direct the Trustee (such direction to be
given no later than the Business Day immediately following the receipt of the
cash proceeds of the final Increase such that the Outstanding Principal Amount
of the Class A Notes equals the Class A Maximum Principal Amount) to make a cash
distribution from the cash proceeds of such Increase to the Equity Owner but
only if, and only to the extent that, after giving effect to such cash
distribution, (A) the Class A Par Value Numerator minus the Aggregate
Outstanding Amount of the Class A Notes shall not fall below $651,500,000, and
(B) the aggregate Adjusted Collateral Amount of the Collateral, minus the
Aggregate Outstanding Amount of the Class A Notes shall not fall below
$625,000,000; provided, for purposes of these calculations, any Collateral
Obligation that was a Defaulted Obligation on the Third Amendment Date shall be
deemed to have a Principal Balance of zero unless such Collateral Obligation
ceases to meet the definition of a Defaulted Obligation prior to the Second
Effective Date.

(f) For the avoidance of doubt, any Increase of the aggregate outstanding
principal amount of the Class A Notes up to and including the Class A Maximum
Principal Amount shall not require satisfaction of the terms of Section 2.14 or
Section 3.5 so long as the terms of such Sections shall be met on the Third
Amendment Date.”

 

8



--------------------------------------------------------------------------------

PART 2.5 Amendment to Section 2.14(a). Section 2.14(a) of the Indenture is
hereby amended by replacing the phrase “that are fully subordinated to the
existing” with the phrase “or additional”.

PART 2.6 Amendment to Section 3.5(a). Subclause (viii) of Section 3.5(a) of the
Indenture is hereby amended by replacing the phrase “An Opinion of Counsel and
Officer’s Certificate of the Issuer delivered to the Trustee stating that the
foregoing conditions (i) through (vii) have been satisfied” with the phrase “(a)
An Officer’s Certificate of the Issuer delivered to the Trustee stating that the
foregoing conditions (i) through (vii) have been satisfied, (b) an Opinion of
Counsel of the Issuer delivered to the Trustee stating (x) that the foregoing
conditions (i) through (vii) have been satisfied and (y) (1) that the Issuer’s
additional issuance and execution of any revised documentation has been duly
authorized by all necessary corporate action of the Issuer and duly executed by
the Issuer; (2) that no authorization, approval or consent of any governmental
body or other entity is required for the valid issuance of such additional notes
or execution of any revised documentation that have not been obtained on or
prior to the date of such additional issuance, and (3) that the obligations of
the additional notes and all transaction documents relating thereto are valid
obligations of the Issuer, enforceable against the Issuer in accordance with its
respective terms, and (c) to the extent any additional issuance requires an
amendment or other revision to the Collateral Management Agreement or other
document to which the Collateral Manager is a party, an Opinion of Counsel of
the Collateral Manager delivered to the Trustee stating (1) that the Collateral
Manager’s execution of any such amended or revised documentation has been duly
authorized by all necessary corporate action of the Collateral Manager and duly
executed by the Collateral Manager; (2) that no authorization, approval or
consent of any governmental body or other entity is required for the execution
of any amended or revised documentation that have not been obtained on or prior
to the date of such amendment or revision, and (3) that the obligations of the
Collateral Manager pursuant to such amended or revised documentation are valid
obligations of the Collateral Manager, enforceable against the Collateral
Manager in accordance with its respective terms”.

PART 2.7 Amendment to Section 7.25(a). Section 7.25(a) of the Indenture is
hereby amended by replacing the phrase “on or before September 26th in each year
commencing in 2013” with the phrase “on or before April 23rd in each year
commencing in 2014”.

PART 2.8 Amendment to Section 11.1(a). Subclause (A)(iii) of Section 11.1(a) of
the Indenture is hereby amended by replacing the number “$325,000” at the end of
such subclause with the number “$400,000”.

PART 2.9 Amendment to Section 11.1(d). Section 11.1(d) of the Indenture is
hereby amended by replacing the number “$325,000” in such Section with the
number “$400,000”.

PART III

Conditions Precedent

PART 3.1 This Supplemental Indenture shall become effective as of the date first
written above upon satisfaction of the following conditions precedent:

(a) execution and delivery of this Supplemental Indenture by the parties hereto;

(b) waiver of the fifteen (15) Business Day notice period described in
Section 8.1 of the Indenture by the Noteholders and the Collateral Manager, as
evidenced by their execution and delivery of their signature pages attached
hereto;

 

9



--------------------------------------------------------------------------------

(c) receipt by the Trustee of written consent to the substance of this
Supplemental Indenture from a Majority of the Controlling Class as evidenced by
its execution and delivery of its signature page attached hereto;

(d) satisfaction of the S&P Rating Condition;

(e) delivery to and receipt by the Trustee of the Opinion of Counsel required
pursuant to Section 8.2 of the Indenture; and

(f) the cancellation of the existing Class A Note and issuance of a new Class A
Note with the Class A Maximum Principal Amount as amended by this Amendment.

PART IV

Miscellaneous

PART 4.1 Governing Law. This Supplemental Indenture shall be construed in
accordance with and governed by the laws of the State of New York applicable to
agreements made and to be performed therein without regard to conflict of laws
principles that would apply the law of a jurisdiction other than the laws of the
State of New York.

PART 4.2 Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly supplemented hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect. This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of Class A Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

PART 4.3 Counterparts. The parties hereto may sign one or more copies of this
Supplemental Indenture in counterparts, all of which together shall constitute
one and the same agreement. Delivery by facsimile or other electronic means of
an executed signature page of this Supplemental Indenture shall be effective as
delivery of an executed counterpart hereof.

PART 4.4 Execution, Delivery and Validity. The Issuer represents and warrants to
the Trustee that this Supplemental Indenture has been duly and validly executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against such party in accordance with its terms.

PART 4.5 Acceptance by Trustee. The Trustee accepts the amendment to the
Indenture as set forth in this Supplemental Indenture and agrees to perform the
duties of the Trustee upon the terms and conditions set forth in the Indenture,
as amended and supplemented hereby.

PART 4.6 Binding Effect. This Supplemental Indenture shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

PART 4.7 Concerning the Trustee. The recitals contained in this Supplemental
Indenture shall be taken as the statements of the Issuer and the Trustee assumes
no responsibility for their correctness. The Trustee makes no representation as
to the validity, execution, or sufficiency of this Supplemental Indenture
(except as may be made with respect to the validity of the Trustee’s obligations
hereunder). In entering into this Supplemental Indenture, the Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of or affecting the liability of or affording protection to the Trustee.

 

10



--------------------------------------------------------------------------------

PART 4.8 Consent and Waiver. The Noteholders and the Collateral Manager hereby
waive the 15 Business Day notice of this Supplemental Indenture as required by
Section 8.1 of the Indenture. The Majority of the Controlling Class hereby
consents to the terms and conditions of this Supplemental Indenture.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

LOCUST STREET FUNDING LLC,
as Issuer

By:  

/s/ Gerald F. Stahlecker

  Name:   Gerald F. Stahlecker   Title:   Executive Vice President

CITIBANK, N.A.,
as Trustee

By:  

/s/ Thomas J. Varcados

  Name:   Thomas J. Varcados   Title:   Vice President



--------------------------------------------------------------------------------

Agreed and Consented to by:

JPMORGAN CHASE BANK, N.A.,
as Majority of the Controlling Class and sole Noteholder

By:  

/s/ Louis J. Cerrotta

Name:   Louis J. Cerrotta Title:   ED



--------------------------------------------------------------------------------

Agreed and Consented to by:

FS INVESTMENT CORPORATION,
as Collateral Manager

By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   President



--------------------------------------------------------------------------------

Consented to by:

VIRTUS GROUP LP,
as Collateral Administrator

By:  

/s/ Joseph Elston

Name:   Joseph Elston Title:   Partner